DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 3-5, 8 and 13 is/are objected to because of the following informalities:  
With respect to claim 3, in line 2 of the claim “use” should read “using”.  Claim(s) 4-5 which either directly or indirectly depend on claim 3 and which inherit issue(s) of claim 3 are objected to for similar reason.
With respect to claim 8, in line 2 of the claim “ethant” should read “etchant”.
With respect to claim 12, in line 2 of the claim “dumm” should read “dummy”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 6-13 and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 5, 2-3, 6-9, 13 and 18, respectively, of U.S. Patent No. 10,672,796. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: all of the elements recited in the above are covered by the noted patent claims as shown in the Table below.

Instant Application
Patent No. 10,672,769
Claim 1. A method for forming a semiconductor device, the method comprising: 
   forming a first fin and a second fin; 
   forming an isolation region between the first fin and the second fin; 
   forming a gate dielectric layer over the first fin, the second fin, and the isolation region; 
   forming a gate electrode layer over the gate dielectric layer; 
   performing a first etching process, wherein the first etching process partially removes an upper portion of the gate electrode layer to form an upper portion of a first gate electrode over the first fin, an upper portion of a second gate electrode over the second fin, and an upper portion of a dummy gate electrode over the isolation region; and 
   performing a second etching process after the first etching process, wherein the second etching process partially removes a lower portion of the gate electrode layer to form the first gate electrode, the second gate electrode, and the dummy gate electrode.
Claim 1. A method for forming a semiconductor device, the method comprising: 
   forming a first fin and a second fin; 
   forming an isolation region between the first fin and the second fin; 
   forming a gate dielectric layer over the first fin, the second fin, and the isolation region; 
   forming a gate electrode layer over the gate dielectric layer; 
   performing a first etching process, wherein the first etching process partially removes an upper portion of the gate electrode layer to form an upper portion of a first gate electrode over the first fin, an upper portion of a second gate electrode over the second fin, and an upper portion of a dummy gate electrode over the isolation region; 
   stopping the first etching process when the gate dielectric layer over an upper surface of the first fin and over an upper surface of the second fin is exposed while the gate dielectric layer over the isolation region is covered by a lower portion of the gate electrode layer; and 
   performing a second etching process after stopping the first etching process, wherein the second etching process partially removes the lower portion of the gate electrode layer to form the first gate electrode, the second gate electrode, and the dummy gate electrode.
Claim 6. The method of claim 1, wherein the second etching process is performed using a mixture of a first etchant and a second etchant, wherein the method further comprises changing a ratio between the first etchant and the second etchant to modify a lateral etching rate of the second etching process.
Claim 5. The method of claim 1, wherein the second etching process uses a first etchant and a second etchant, wherein performing the second etching process comprises changing a ratio between the first etchant and the second etchant to adjust a lateral etching rate of the second etching process.
Claim 7. The method of claim 1, wherein the first etching process and the second etching process are performed in a same process chamber.
Claim 2. The method of claim 1, wherein the first etching process and the second etching process are performed in a same process chamber.
Claim 8. The method of claim 7, further comprising after the first etching process and before the second etching process, removing unused portions of an etchant for the first etching process from the process chamber.
Claim 3. The method of claim 2, further comprising evacuating the process chamber after the first etching process and before the second etching process.
Claim 9. The method of claim 1, wherein the second etching process forms a recess in a lower portion of the dummy gate electrode.
Claim 6. The method of claim 1, wherein the second etching process forms a recess in a lower portion of the dummy gate electrode.
Claim 10. The method of claim 1, wherein after the second etching process, the upper portion of the dummy gate electrode has a first width, and a lower portion of the dummy gate electrode has a second width, wherein the first width is larger than the second width.
Claim 7. The method of claim 1, wherein after the second etching process, a first width of the upper portion of the dummy gate electrode is larger than a second width of a lower portion of the dummy gate electrode.
Claim 11. The method of claim 10, wherein after the second etching process, the upper portion of the first gate electrode has a third width, and a lower portion of the first gate electrode has a fourth width, wherein the third width is smaller than the fourth width.
Claim 8. The method of claim 7, wherein after the second etching process, a third width of the upper portion of the first gate electrode is smaller than a fourth width of a lower portion of the first gate electrode.
Claim 12. The method of claim 10, wherein sidewalls of the upper portion of the dummy gate electrode are parallel to sidewalls of the lower portion of the dummy gate electrode.
Claim 9. The method of claim 7, 
wherein sidewalls of the upper portion of the dummy gate electrode are parallel to sidewalls of the lower portion of the dummy gate electrode.
Claim 13. A method for forming a semiconductor device, the method comprising: 
   forming a first fin and a second fin over a substrate; 
   depositing a gate electrode layer over the first fin, the second fin, and the substrate; and 
   performing an etching process, wherein the etching process partially removes the gate electrode layer to form a first gate electrode over the first fin, a second gate electrode over the second fin, and a dummy gate electrode over the substrate between the first fin and the second fin, wherein a lower portion of the dummy gate electrode is narrower than an upper portion of the dummy gate electrode.
Claim 13. A method for forming a semiconductor device, the method comprising: 
   forming a first fin and a second fin over a substrate; 
   depositing a gate electrode layer over the first fin, the second fin, and the substrate; and 
   performing an etching process, wherein the etching process partially removes the gate electrode layer to form a first gate electrode over the first fin, a second gate electrode over the second fin, and a dummy gate electrode over the substrate between the first fin and the second fin, wherein a lower portion of the dummy gate electrode is narrower than an upper portion of the dummy gate electrode, wherein a sidewall of a lower portion of the first gate electrode forms a first angle with a major upper surface of the substrate, and a sidewall of the lower portion of the dummy gate electrode forms a second angle with the major 
Claim 18. A method for forming a semiconductor device, the method comprising: 
   forming a first fin over a substrate;   
   TSMP20131008USo219forming a gate electrode layer over the first fin and the substrate; 
   performing a first etching process to remove an upper portion of the gate electrode layer disposed over an upper surface of the first fin, the first etching process forming an upper portion of a first gate electrode over the first fin and forming an upper portion of a dummy gate electrode adjacent to the first fin, the upper portion of the first gate electrode being spaced from the upper portion of the dummy gate electrode by a first distance; and 
   performing a second etching process different from the first etching process to remove a lower portion of the gate electrode layer, the second etching process forming a lower portion of the first gate electrode and a lower portion of the dummy gate electrode, the lower portion of the first gate electrode being spaced from the lower portion of the dummy gate electrode by a second distance different from the first distance, the first distance and the second distance being measured along a direction parallel to a major upper surface of the substrate.
18. A method for forming a semiconductor device, the method comprising: 
   forming a first fin over a substrate; 
   forming a gate electrode layer over the first fin and the substrate; 
   performing a first etching process to remove an upper portion of the gate electrode layer disposed over a top surface of the first fin, the first etching process forming an upper portion of a first gate electrode over the first fin and an upper portion of a dummy gate electrode adjacent to the first fin, the upper portion of the first gate electrode being spaced from the upper portion of the dummy gate electrode by a first distance; and 

   performing a second etching process different from the first etching process to remove a lower portion of the gate electrode layer, the second etching process forming a lower portion of the first gate electrode and a lower portion of the dummy gate electrode, the lower portion of the first gate electrode being spaced from the lower portion of the dummy gate electrode by a second distance larger than the first distance, the first distance and the second distance being measured along a same direction parallel to a major upper surface of the substrate.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim(s) 2, 14, 15, 16 and 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 1, 13, 14, 16 and 18, respectively, of prior U.S. Patent No. 10,672,796. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 2007/0134922, hereinafter “Mori `922”, cited on IDS).
Regarding claim 1, Mori `922 teaches in Figs. 3A-3B (shown below) and related text a method for forming a semiconductor device, the method comprising: 
(Fig. 3A and ¶[0063]); 
forming an isolation region (109, Fig. 3A, ¶[0063]) between the first fin and the second fin (Fig. 3A); 
forming a gate dielectric layer (108, Fig. 3A, ¶[0063]) over the first fin, the second fin, and the isolation region; 
forming a gate electrode layer (106-107, Fig. 3A and ¶¶[0051] and [0063]) over the gate dielectric layer; 
performing a first etching process (i.e. main etching of 106, Fig. 3B and ¶¶[0053] and [0064]), wherein the first etching process partially removes an upper portion of the gate electrode layer to form an upper portion of a first gate electrode over the first fin, an upper portion of a second gate electrode over the second fin, and an upper portion of a dummy gate electrode over the isolation region; and 
performing a second etching process (Fig. 3B and ¶¶[0065]-[0066], second etching process includes overetching of the poly-Si layer and etching of the TiN layer) after the first etching process, wherein the second etching process partially removes a lower portion of the gate electrode layer to form the first gate electrode, the second gate electrode, and the dummy gate electrode (Fig. 3B).

    PNG
    media_image1.png
    805
    571
    media_image1.png
    Greyscale



Regarding claim 3 (1), Mori `922 teaches wherein the first etching process and the second etching process are performed use different etchants (¶¶[0053]-[0059]).  
Regarding claim 4 (3), Mori `922 teaches wherein an etchant used in the first etching process comprises Cl2 (¶[0053]).
Regarding claim 7 (1), Mori `922 teaches wherein the first etching process and the second etching process are performed in a same process chamber (¶[0064]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori `922 as applied to claim 4 above.
Regarding claim 5 (4), teaching of Mori `922 was discussed above in the rejection of claim 4.  While Mori `922 in the embodiment relied upon in the rejection of claim 4 does not explicitly teach that the second etching process is performed using a mixture of a first etchant and a second etchant, wherein the first etchant comprises Cl2 and the second etchant comprises CHF3, Mori `922 teaches in paragraph [0011] that using Cl2 in combination with a fluorocarbon gas (e.g. CFx, CxHyFz) to etch a lower part of a gate electrode, including TiN layer, is well-known in the art as it allows to achieve a selective etching of a lower portion of a gate electrode.  
Thus, since the prior art teaches all of the claimed process steps, using such steps would lead to predictable results and as such it would have been obvious before 2 and a second etchant comprises CHF3 during the second etching process in order to achieve a selective etching of the lower portion of the gate electrode.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori `922 as applied to claim 1 above, and further in view Luning et al. (US 6,506,642, hereinafter “Luning”).
Regarding claim 6 (1), teaching of Mori `922 was discussed above in the rejection of claim 1.  Mori `922, however, does not explicitly teach in the embodiment relied upon in the rejection of claim 1 that the second etching process is performed using a mixture of a first etchant and a second etchant and that a ratio between the first etchant and the second etchant of the second etching process is changed in order to modify a lateral etching rate.  Mori `922, however, teaches in paragraph [0011] that using a mixture of a first etchant (e.g. Cl2) with a second etchant (e.g. fluorocarbon gas) to etch a lower part of a gate electrode, including TiN layer, is well-known in the art as it allows to achieve a selective etching of a lower portion of a gate electrode and Luning teaches that changing a ratio between a first etchant and a second etchant is well-known in the art in order to obtain a desired lateral etching (col. 4, ll. 8-17).
Thus, since the prior art teaches all of the claimed process steps, using such steps would lead to predictable results and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use a well-known mixture of a first etchant and a .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori `922 as applied to claim 7 above, and further in view of Sugimoto et al. (US 2007/0163995, hereinafter “Sugimoto”).
Regarding claim 8 (7), teaching of Mori `922 was discussed above in the rejection of claim 7.  Mori `922, however, does not explicitly teach that after the first etching process and before the second etching process, the unused portion of an etchant for the first etching process are removed from the process chamber.  Nonetheless, removing residual gas from the processing chamber after the first etching process (e.g. main etching process) and before the second etching process (e.g. overetching process) is well-known in the art in as evidenced by Sugimoto (¶[0070]) in order to improve overall etching process by keeping the etching environment free of contaminants. 
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results and as such it would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to remove the unused portions of an etchant from the first etching process from the process chamber before performing the second etching in . 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori `922 as applied to claim 1 above, and further in view of Kronholz et al. (US 2010/0301421, hereinafter “Kronholz”, cited on IDS).
Regarding claim 9 (1), teaching of Mori `922 was discussed above in the rejection of claim 1.  Mori `922, however, does not explicitly teach wherein the second etching process forms a recess in a lower portion of the dummy gate electrode.  Nonetheless, etching gate electrode layer such as that disclosed by Mori `922, so as to form a recess in a lower portion of the gate electrode is well-known in the art as evidenced by Kronholz.  Specifically, Kronholz, in a similar field of endeavor, teaches in Figs. 1a-1c, an etching process for etching a gate electrode such as that disclosed by Mori `922 (Fig.  ¶¶[0025]-[0028]), using a known reactive process ambient (105, Fig. 1c and ¶[0027]), that results in a recess being formed in a lower portion of  gate electrode (115R, Fig. 1c) in order to form a gate electrode that meets particular design requirements.
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results and as such it would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the process ambient disclosed by Kronholz in the etching step of the method disclosed by Mori `922 to form a recess in the lower portion of the dummy gate electrode as doing so would amount to nothing other than using a 
Regarding claim 10 (1), the combined teaching of Mori `922 and Kronholz teaches wherein after the second etching process, the upper portion of the dummy gate electrode has a first width, and a lower portion of the dummy gate electrode has a second width, wherein the first width is larger than the second width (Kronholz, Fig. 1c).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori `922 and Kronholz as applied to claim 10 above, and further in view of Mori `876.
Regarding claim 12 (10), the combined teaching of Mori `922 and Kronholz was discussed above in the rejection of claim 10.  Mori `922 and Kronholz, however, do not explicitly teach wherein sidewalls of the upper portion of the dummy gate electrode are parallel to sidewalls of the lower portion of the dummy gate electrode.  Mori `876, in a similar field of endeavor, teaches in Figs. 7(a) and 7(b) that gate electrode shapes disclosed by the combined teaching of Mori `922 and Kronholz and with sidewalls of the upper portion of the gate electrode parallel to sidewalls of the lower portion of the gate electrode, are equivalent gate electrode shapes that can be formed depending on specific processing and/or electrode gate design requirements (Mori `876, Fig. 7(a)-(b) and ¶[0058]).
Thus, since the prior art teaches all of the claimed method steps and elements resulting therefrom, the results of using such method steps would be predictable to a person having ordinary skill in the art and as such it would have been before the .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mor et al. (US 2013/0181300, hereinafter “Mor”, cited on IDS) in view of Kronholz et al. (US 2010/0301421, hereinafter “Kronholz”, cited on IDS).
Regarding claim 13, Mor teaches in Figs. 2, 4A, 6A (6A shown below) and related text a method for forming a semiconductor device, the method comprising: 
forming a first fin and a second fin over a substrate (Fig. 2 and ¶[0008]); 
depositing a gate electrode layer (30 and 32, Fig. 4A and ¶¶[0010]-[0013]) over the first fin, the second fin, and the substrate (Fig. 4A); and 
performing an etching process, wherein the etching process partially removes the gate electrode layer to form a first gate electrode (30A, 32A) over the first fin, and a dummy gate electrode (30B, 32B, Fig. 6A) over the substrate between the first fin and the second fin (Fig. 6A). 

    PNG
    media_image2.png
    434
    432
    media_image2.png
    Greyscale



Mor, however, does not explicitly teach that a second gate electrode over the second fin is formed after performing an etching process and that a lower portion of the dummy gate electrode is narrower than an upper portion of the dummy gate electrode.
To begin with, forming a second gate electrode over the second fin would be obvious to one having ordinary skill before the effective filing date of the claimed invention as it would amount to nothing other than forming the same structure as that of the first gate electrode over another fin in order to form additional transistor to meet a particular circuit design requirements.
Moreover, etching gate electrode layer such as that disclosed by Mor, so that the lower portion of the gate electrode is narrower than the upper portion of the gate electrode is well-known in the art as evidenced by Kronholz.  Specifically, Kronholz, in a similar field of endeavor, teaches in Figs. 1a-1c, a method for etching a gate electrode (¶¶[0025]-[0028]) wherein the lower portion of  gate electrode (115R, Fig. 1c) is narrower than the upper portion of a gate electrode using a known reactive process ambient (105, Fig. 1C and ¶[0027]) in order to meet specific design requirements.
.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2003/0049876, hereinafter “Mori `876”, cited on IDS) in view of Mori et al. (US 2007/0134922, hereinafter “Mori `922”, cited on IDS).
Regarding claim 18, Mori `876 teaches in Figs. 2(a)-2(c), 7(a)-(7c) and 9(b)-9(f) (annotated Fig. 9(e) shown below) and related text a method for forming a semiconductor device, the method comprising: 
forming a first fin (annotated Fig. 9(e)); 
TSMP20131008USo219forming a gate electrode layer (203, Figs. 2(a), 9(b) and ¶[0007]) over the first fin and the substrate; 
performing a first etching process (annotated Fig. 9(e) and ¶¶[0058] and [0091]) to remove an upper portion of the gate electrode layer disposed over an upper surface of the first fin, the first etching process forming an upper portion of a first gate electrode over the first fin and forming an upper portion of a dummy gate electrode adjacent to the first fin, the upper portion of the first gate electrode being spaced from the upper portion of the dummy gate electrode by a first distance; and 
(¶¶[0058] and [0091]) different from the first etching process to remove a lower portion of the gate electrode layer, the second etching process forming a lower portion of the first gate electrode and a lower portion of the dummy gate electrode, the lower portion of the first gate electrode being spaced from the lower portion of the dummy gate electrode by a second distance different from the first distance, the first distance and the second distance being measured along a direction parallel to a major upper surface of the substrate (annotated Fig. 9(e)).  
[AltContent: textbox (2nd distance)][AltContent: ][AltContent: textbox (1st distance)][AltContent: ][AltContent: textbox (1st fin)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox ((Amended Figure))]
    PNG
    media_image3.png
    218
    236
    media_image3.png
    Greyscale



Mori `876, however, does not explicitly teach that the first fin is formed over a substrate.  Nonetheless, forming a first fin over a substrate is well-known in the art as evidenced by Mori `922, in order to form three-dimensional (3D) devices (¶[0077]).  Specifically, Mori `922, in a similar field of endeavor, teaches that a gate electrode can be formed over an upper surface of fin formed over a substrate (Figs. 5 and 6(b)) rather than a substrate with a fin (Figs. 3A-3B) similar to that disclosed by Mori `876  in order to form three-dimensional (3D) devices. 
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results and as such it would have been before the 
Regarding claim 19 (18), the combined teaching of Mori `876 and Mori `922 teaches wherein the second distance is larger than the first distance (Mori `876, annotated Fig. 9(e)).  

Allowable Subject Matter
Claim(s) 11, 17 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim(s) 11, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a semiconductor device, particularly characterized by a second etching process that forms a dummy gate electrode and a first electrode the upper portion of the dummy gate electrode has a first width, and a lower portion of the dummy gate electrode has a second width, wherein the first width is larger than the second width and wherein the upper portion of the first gate electrode has a third width, and a lower portion of the first gate electrode has a fourth width, wherein the third width is smaller than the fourth, as recited in claim(s) 11, in combination with all other method step recited in the claim(s).  The closest prior art of record to Mori `922 in combination with Kronholz fails 
Regarding claim 17, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a semiconductor device, particularly characterized by an etching process that forms a first gate electrode and a dummy gate electrode wherein a lower portion of the dummy gate electrode is narrower than an upper portion of the dummy gate electrode and wherein a lower portion of the first gate electrode is wider than an upper portion of the first gate electrode as recited in claim(s) 17, in combination with all other method step recited in the claim(s).  The closest prior art of record to Mor and Kronholz  fails to teach or suggest the above noted limitations in combination with all other limitations recited in the claim and thus fails to teach  all of the claim limitations.
Regarding claim 20 (18), the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a semiconductor device, particularly characterized by a second etching process that removes portions of a gate electrode layer under an upper portion of the dummy gate electrode to form a recess wherein a first width of the lower portion of the dummy gate electrode is smaller than a second width of the upper portion of the dummy gate electrode, and wherein a third width of the lower portion of the first gate electrode is larger than a fourth width of the upper portion of the first gate electrode as recited in claim(s) 20, in combination with all other method step recited in the claim(s).  The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 8:30 AM - 1:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/30/2021